Exhibit 3.1(ii) STATE OF WASHINGTON ARTICLES OF AMENDMENT SECRETARY OF STATE WASHINGTON PROFIT CORPORATION Filed Secretary of State Sam Reed June 6, 2005 STATE OF WASHINGTON UBI: 602-448-859 Person to contact about the filing Daytime Phone Number (with area code) Richard C. Landerman (801) 550-1018 Name of Corporation ORO-PLATA RESOURCES, INC. Effective Date of Articles of Amendment: Upon filing by the Secretary of State Articles of Amendment were Adopted by: Board of Directors. Shareholders action was not required. Amendments to the Articles of Incorporation are as follows; The number of shares the corporation is authorized to issue is being changed to 70,000,000. Seventy Million. SIGNATURE OF OFFICER This document is hereby executed under penalties of perjury, and is, to the best of my knowledge, true and correct. /s/ Floyd Robertson Floyd Robertson 6-1-05
